DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 03/29/2021 is acknowledged, claims 7-11 and 19-21 being withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jonassen (US 8491727 B2), hereinafter Jon
With respect to claim 1, Jon discloses a wellbore scraper assembly (1) for use with a wireline (this limitation is functional language in the preamble and thus will not be given the weight of requiring a wireline), comprising: a tubular housing (11); a plurality of hydraulically deployable scraper features (combination of 131, 132) associated with the tubular housing, the plurality of hydraulically deployable scraper features configured to move from a first retracted state (fig. 3) to a second radially extended state (fig. 4); and a hydraulic deployment system (12 and 123) coupled to the plurality of hydraulically deployable scraper features, the hydraulic deployment system configured to move the plurality of hydraulically deployable scraper features from the first state to the second state (col. 5 ll. 25-45).
With respect to claim 2, Jon discloses a deployment rod (12) located within the tubular housing, and further wherein the hydraulic deployment system includes a fluid chamber (area between 125a and 11 shown in fig. 4), the deployment rod configured to slide relative to the tubular housing as a volume of the fluid chamber changes (col. 5 ll. 25-45, fig. 4).
With respect to claim 3, Jon discloses wherein the plurality of hydraulically deployable scraper features are coupled to the deployment rod (shown in fig. 3, though not directly coupled thereto), and further wherein the plurality of hydraulically deployable scraper features move from the first state to the second state as the volume of the fluid chamber changes (col. 5 ll. 25-45, fig. 4).
With respect to claim 4, Jon discloses wherein the plurality of hydraulically deployable scraper features are a plurality of individual thin wall arms (it can be seen in fig. 5 that the arms are thin).
With respect to claim 5, Jon discloses wherein the plurality of individual thin wall arms are coupled to a slidable deployment rod (12) located within the tubular housing, and further wherein the plurality of individual thin wall arms are configured to move from the first state to the second state as the slidable deployment rod slides within the tubular housing (col. 5 ll. 25-45, fig. 4).
With respect to claim 6, Jon discloses wherein each of the individual thin wall arms extend through associated individual guide slots (slots in 12 between cams 122 which are within the housing) within the tubular housing, and further wherein the individual guide slots are sloped (cams 122 are sloped) to help move the plurality of individual thin wall arms between the first and second states (col. 5 ll. 25-45, fig. 4).
With respect to claim 12, Jon discloses a spring mechanism (123) associated with the plurality of hydraulically deployable scraper features, the spring mechanism configured to return the plurality of hydraulically deployable scraper features to the first state from the second state (col. 5 ll. 25-45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jon in light of Jensen (US 20160230508 A1). 
With respect to claim 14, Jon discloses a scraper system for use within a wellbore, comprising: a wellbore scraper assembly the wellbore scraper assembly comprising: a tubular housing; a plurality of hydraulically deployable scraper features (upper set of arms 132/133) associated with the tubular housing, the plurality of hydraulically deployable scraper features configured to move from a first retracted state to a second radially extended state; and a hydraulic deployment system in fluid communication with the hydraulic power pack and coupled to the plurality of hydraulically deployable scraper features, the hydraulic deployment system configured to move the plurality of hydraulically deployable scraper features from the first state to the second state (discussed supra); and a wellbore tool (lower set of arms in figs. 3, 4) coupled proximate a downhole end of the wellbore scraper assembly and hydraulically coupled to the hydraulic power pack.
However, Jon fails to disclose system of fig. 3 being wireline based and having a hydraulic power pack.
Nevertheless, Jensen discloses a hydraulic power pack (23) as port of a wireline based scraper with extendable arms (figs. 8, 9, pgph. 81)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a hydraulic power pack and made the scraper of Jon wireline based as taught by Jensen since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
The limitations of claims 15-18 have been discussed supra in the rejection of claim 2-6.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jon as applied to claim 1 above, and further in view of Lassoie (US 20140110179 A1).
With respect to claim 13, Jon fails to disclose an adjustable limit mechanism.
Nevertheless, Lassoie discloses the adjustable limit mechanism configured to adjust the second state in an expandable downhole tool (member 175, pgph. 61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used an adjustable limit mechanism in Jon as taught by Lassoie (pgph. 61) since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results and in order to limit the OD as taught by Lassoie (pgph. 61).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jon in light of Jensen as applied to claim 14 above, and further in view of Lassoie (US 20140110179 A1).
With respect to claim 22, Jon discloses the spring as discussed supra regarding claim 12 but fails to disclose an adjustable limit mechanism.
Nevertheless, Lassoie discloses the adjustable limit mechanism configured to adjust the second state in an expandable downhole tool (member 175, pgph. 61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used an adjustable limit mechanism in Jon as taught by Lassoie (pgph. 61) since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results and in order to limit the OD as taught by Lassoie (pgph. 61).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jon in light of Jensen as applied to claim 14 above, and further in view of Sehsah (US 20190284905 A1).
With respect to claim 23, Jon fails to disclose a jar.
Nevertheless, Sehsah discloses a jar in a cleaning tool (pgph. 27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included a jar in Jon in order to free the cleaning device if it became stuck as taught by Sehsah (pgph. 27).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jon in light of Jensen as applied to claim 14 above, and further in view of Krugh (US 4603739 A)
With respect to claim 23, Jon fails to disclose a basket.
Nevertheless, Krugh discloses a catch basket (210, 300) including hydraulically deployable collection arms (120, col. 6 ll. 43-58) coupled proximate a downhole end of the wellbore scraper tool (shown in fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included the catch basket and petals on the lower end of the tool of Jon in order to capture and clean the debris in the borehole as taught by Krugh (col. 1 ll. 20-40).
Allowable Subject Matter
Claim 25 is allowed. This claim is allowable because of the inclusion of the tool at the lower end of the scraper which is set in the wellbore, the term “set” being given the weight of the term of art for expanding and/or anchoring a plug, packer, liner hanger, or the like, which was not found in conjunction with a wireline-deployed cleaning tool with the claimed features. Examiner encourages Applicant to include that the tool is configured to be set in the wellbore in claim 14 and to positively require wireline deployment in claim 1 along with the settable tool below the scraper. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160230508 A1 could also be used as a primary reference. 
US 20150075799 A1 discloses hydraulically deployed cups 20 associated with catch baskets on a cleaning tool. 
US 2865455 A discloses wireline scraper with thin-walled arms (flappers of 21) attached to sliding deployment rod 22 which extend when pressure in hydraulic chamber 5 exceeds that of chamber 6 to scrape the walls as describes in col. 3 ll. 15-45). 
US 1402786 A discloses a wireline cleaning assembly with thin arms 43 and discloses the possibility for extending them with fluid pressure in fig. IV with a piston/deployment rod. 
US 4299282 A discloses hydraulically deployable thin walled arms (26, 28) (whose extension is limited by position of member 122, col. 6 ll. 20-27) deployed by hydraulic power pack 126 (col. 6 l. 10-50).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162.  The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        04/09/2021